Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
It is not clear what the applicant means by 1K/1K and K/2K in specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by applying finishing coating by 1K/1K or K/2K. For examination it is considered that the finishing coat is 1K (coating that does not require hardener, catalyst or activator) or 2K coating (coating that requires to be mix with hardener, catalyst or activator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over H. Onoyama et al (U. S. Patent Application: 2006/0219980, here after Onayama), further in view of H. Suzuki et al (U. S. Patent: 4268579, here after Suzuki). Document #1 is used for evidence of inherency.
Claim 1 is rejected. Onoyama teaches a method of preparing a low surface energy (polyolefin substrate has low surface energy based on Document #1, page 1 last paragraph), non-conductive substrate(polyolefin) for electrostatic painting [0004, 0115], comprising: 
a) preparing a water-based slurry comprising a conductive agent (conductive filler) [0015, 0040, 0068];
b) applying the water-based slurry to a low surface energy, non-conductive substrate to prepare a wetted, low surface energy, non-conductive substrate [0015, 0030]; 
c) preparing a solid-powder composition comprising co-resins and a polyolefin [0015]; and 
d) applying the solid-powder composition to the, low surface energy, non-conductive substrate [0015, 0030]. Onoyama does not teach applying solid powder composition to the wetted substrate. Suzuki teaches a method of applying a primer to substrate prior to electrostatic deposition [column 3 lines 20-29], and teaches applying primer by repeated coating (wet on wet) to obtain desire thickness [column 7 lines 9-10]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama when the process of coating primer is repeated, because it helps to achieve desirable thickness.
Claim 3 is rejected as Onoyama teaches the conductive agent is present in an amount from 0.1-10 weight percent of the water-based slurry (150 part water) [table 2 No. 6, 0151].
Claim 6 is rejected as Onoyama teaches the low surface energy, non-conductive substrate is a thermoplastic olefin [0115].
Claim 7 is rejected as Onoyama teaches the water-based slurry further comprising a substrate wetting agent(surfactant) [0075].
Claim 11 is rejected as Onoyama teaches curing the substrate after applying the solid-powder composition surface energy, non-conductive substrate [0026].
Claims 12-13 are ejected. Onoyama teaches applying a finishing coat via electrostatic painting after applying the solid-powder composition to the wetted, low surface energy, non-conductive substrate [0037].
Claim 14 is rejected. Onoyama teaches the clear coating(finish) is cured [0127, 0134] therefore it is a 1K/2K coating.
Claims 15-16 are rejected as Onoyama teaches the co-resins (acrylic or epoxy resins) and the polyolefin are insoluble(dispersable) in water [0048], which are incompatible.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over H. Onoyama et al (U. S. Patent Application: 2006/0219980, here after Onayama), H. Suzuki et al (U. S. Patent: 4268579, here after Suzuki), further in view of Toru Kurashina et al (U. S. Patent Application: 2020/0010698, here after Kurashina).
Claim 2 is rejected. Onayama teaches the solid-powder composition further comprising a pigment[abstract], a flow-control agent 0152], but doesn’t teach adding and a degassing agent. Kurashina teaches a method of making a primer layer comprising de-foaming agent (de-gassing agent), pigment and rheology-controlling agents in aqueous medium [0062, 0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama and Suzuki and the primer composition has rheology-controlling agent and de-gassing agent, because Kurashina teaches it is suitable agents to add to aqueous primer composition.
Claim 5 is rejected. Onayama does not teach the polyolefin is a non-chlorine modified polyolefin. Kurasshina teaches a method of making an aqueous primer coating composition comprising polyolefin resin, polyurethane resin, and electroconductive carbon[abstract], and teaches the polyolefin resin is non-chlorinated polyolefin [0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama and Suzuki and polyolefin resin is non-chlorinated polyolefin, because Kurashina teaches it is suitable polyolefin(alternative) for making aqueous primer composition.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over H. Onoyama et al (U. S. Patent Application: 2006/0219980, here after Onayama), H. Suzuki et al (U. S. Patent: 4268579, here after Suzuki), further in view of Atman Fozdar et al (U. S. Patent Application: 2019/0292382, here after Fozdar).
Claim 4 is rejected.  Onayama teaches the conductive agent comprises carbon fibers [0005], but not single-walled carbon nanotubes. Fozdar teaches conductive particles such as SWCNT in water-based polyolefin for using as adhesion promotion(primer) [0011, 0012, 0028]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama and Suzuki and the conductive particles of the primer composition is SWCNT, because it is suitable conductive material to add to aqueous primer composition.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over H. Onoyama et al (U. S. Patent Application: 2006/0219980, here after Onayama), H. Suzuki et al (U. S. Patent: 4268579, here after Suzuki), further in view of Kazuya Noda et al (U. S. Patent Application: 2007/0029530, here after Noda).
Claim 8 is rejected. Onayama teaches forming primer for coating large articles such as automotive parts [0002], but doesn’t teach passing the solid-powder composition through an extruder prior to the step of applying the solid-powder. Noda teaches forming a primer prior to depositing coating via electrostatic deposition [0213], and teach passing the composition through an extruder for making large shaped articles [0002]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama and Suzuki and composition passed through an extruder, because it is suitable way to apply primer to large items to be coated.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over H. Onoyama et al (U. S. Patent Application: 2006/0219980, here after Onayama), H. Suzuki et al (U. S. Patent: 4268579, here after Suzuki), further in view of R. Du et al (Chinese Patent:109535901, here after Du).
Claims 9-10 are rejected. Onayama does not teach milling the solid-powder composition prior to the step of applying the solid-powder composition. Du teaches forming primer for electrostatic coating deposition and teaches milling pigments resins and conductive argents(grinding) prior to applying to surface to obtain particle size of less than 10 um[abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Onoyama and Suzuki and the composition is milled prior to apply coating, because it helps achieving particle size of less than 10 um.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712